Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a first message including an indication of a first distance value of a vehicle that is associated with an account maintained, wherein the first distance value indicates a first total distance driven by the vehicle at a first point in time: receiving a second message including an indication of a second distance value of the vehicle, wherein the second distance value indicates a second total distance driven by the vehicle at a second point in time; determining the first distance value from the first message and the second distance value from the second message: determining a distance travelled by the vehicle between the first point in time and the second point in time based on the first and second distance values: determining a road usage charge amount based at least in part on the distance travelled: and transmitting an indication of the road usage charge amount.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales activities). That is, other than reciting “server” and “mobile device” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “receiving”, “receiving”, “determining”, “determining”, “determining” and “transmitting” in the context of this claim encompasses the user to receive a message indicating a distance traveled by a user and transmitting the data to the server. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “server”, “odometer” and “mobile device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, processing data and determining what should be transmitted) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 8 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-7 and 9-10, further describe the identified abstract idea. In addition, the limitations of claim 7 define how the ticket is compared and the price is determined which further describes the abstract idea. The generic computer component of claims 2-6 and 9-10 (server, mobile device and odometer) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davidson (U.S. Patent Application Publication No. 2013/0031029).

As to claim 1, Davidson teaches a method comprising:
receiving at a server from a mobile device, a first message including an indication of a first distance value of a vehicle that is associated with an account maintained by the server, wherein the first distance value indicates a first total distance driven by the vehicle at a first point in time: (para 15, 42 and 68, show that the collection device (i.e. mobile device) collects a first set of data indicating a first distance traveled by the vehicle)
receiving at the server from the mobile device a second message including an indication of a second distance value of the vehicle wherein the second distance value indicates a second total distance driven by the vehicle at a second point in time; (para 7, 11, 15 and 70)
the server determining the first distance value from the first message and the second distance value from the second message: the server determining a distance travelled by the vehicle between the first point in time and the second point in time based on the first and second distance values (para 71, show that the system records all the data in order to determine the road usage)
the server determining a road usage charge amount based at least in part on the distance travelled; the server transmitting an indication of the road usage charge amount to the mobile device. (para 7, 15 and 74)
As to claim 3, Davidson teaches the method of claim 1 as discussed above. 
Davidson further teaches:
the server receiving from the mobile device an indication of distance travelled by the vehicle as determined by the mobile device. (para 15 and 70)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent Application Publication No. 2013/0031029) in view of Kobres (U.S. Patent Application Publication No. 2012/0105197)

As to claim 2, Davidson teaches all the limitations of claim 1 as discussed above. 
Davidson does not teach:
wherein the indication of the first and second distance values include first and second images, respectively, of an odometer of the vehicle, the server determining the first distance value from the first message and the second distance value from the second message comprises the server performing optical character recognition on the first image and the second image to obtain the first distance value and the second distance value, respectively.
However, Kobres teaches:
wherein the indication of the first and second distance values include first and second images, respectively, of an odometer of the vehicle, the server determining the first distance value from the first message and the second distance value from the second message comprises the server performing optical character recognition on the first image and the second image to obtain the first distance value and the second distance value, respectively. (para 24, show that the system asks the user to capture an image for the vehicle odometer)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to prompt the user to capture an image of the odometer in Davidson as taught by Kobres. Motivation to do so comes from the knowledge well known in the art that doing so would reduce fraudulent use of the system.
As to claim 7, Davidson teaches all the limitations of claim 1 as discussed above. 
Davidson does not teach:
wherein the first message and the second message each include a media access control address of the vehicle.
However, Kobres teaches:
wherein the first message and the second message each include a media access control address of the vehicle. (para 20-21, show that the systems prompts the user to capture an image of the vehicle VIN (i.e. media access control address) to be transmitted to the system)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to record the vehicle’s VIN number in Davidson as taught by Krobes. Motivation to do so comes from the knowledge well known in the art that doing so would reduce fraudulent use of the system. 
As to claim 8, Davidson teaches:
determining a road usage charge for a vehicle, the server maintaining an account for the vehicle, the method comprising: receiving at the server, from a mobile device operating an application program including a road usage component, a first message including an indication of a first odometer reading of the vehicle; (para 15, 42 and 68, show that the collection device (i.e. mobile device) collects a first set of data indicating a first distance traveled by the vehicle)
receiving at the server, from the mobile device operating the application program including the road usage component, a second message including an indication of a second odometer reading of the vehicle; (para 7, 11, 15 and 70)
the server determining a distance travelled by the vehicle based on a difference of the first and second odometer readings; the server determining a road usage charge amount based at least in part on the distance travelled; and the server transmitting an indication of the road usage charge amount to the mobile device. (para 7, 15 and 74)
Davidson does not teach transmitting data with respect to a media access control of the vehicle. 
However, Krobes teaches:
transmitting a media access control (MAC) address of the vehicle(para 20-21, show that the systems prompts the user to capture an image of the vehicle VIN (i.e. media access control address) to be transmitted to the system)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to record the vehicle’s VIN number in Davidson as taught by Krobes. Motivation to do so comes from the knowledge well known in the art that doing so would reduce fraudulent use of the system.
As to claim 9, Davidson in view of Kobres teaches all the limitations of claim 8 as discussed above. 
Davidson does not teach:
wherein: the indication of the first odometer reading is based on a first image of an odometer of the vehicle included in the first message; the indication of the second odometer reading is based on a second image of the odometer included in the second message; and wherein both the first and second messages include the MAC address of the vehicle to verify that the mobile device was in a presence of the vehicle when each of the first and second images were captured.
However, Kobres teaches:
wherein: the indication of the first odometer reading is based on a first image of an odometer of the vehicle included in the first message; the indication of the second odometer reading is based on a second image of the odometer included in the second message; and wherein both the first and second messages include the MAC address of the vehicle to verify that the mobile device was in a presence of the vehicle when each of the first and second images were captured. (para 20-21 and 24)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to record the vehicle’s VIN number in Davidson as taught by Krobes. Motivation to do so comes from the knowledge well known in the art that doing so would reduce fraudulent use of the system. 
As to claim 10, Davidson in view of Kobres teach all the limitations of claim 9 as discussed above. 
Davidson does not teach:
the server performing optical character recognition on the first and second images to obtain first and second odometer readings.
However, Kobres teaches:
the server performing optical character recognition on the first and second images to obtain first and second odometer readings.(para 24)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to include an optical character recognition in Davidson as taught by Kobres. Motivation to do so comes from the knowledge well known in the art that doing so would accurately determine the characters in an image in order to determine the exact amount of road usage by the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628